t c memo united_states tax_court michael forbes dehoney petitioner v commissioner of internal revenue respondent docket no filed date michael forbes dehoney pro_se jeanne gramling for respondent memorandum opinion wells judge respondent determined a dollar_figure deficiency in income_tax for petitioner’s taxable_year after concessions the only issue remaining is whether petitioner is entitled to deduct for taxable_year certain legal expenses that were paid in taxable_year unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time of filing the petition in the instant case petitioner was incarcerated in bennettsville south carolina during the year in issue the south carolina department of corrections scdc had the following restriction on inmate correspondence inmates will be prohibited from receiving any financial statements that show a balance of funds and or provide information on financial_assets that may be available to the inmate bank deposit books checking savings or other fund statements etc blank checks checkbooks or other negotiable instruments during date the restriction was amended to provide an exception for year-end statements for the purpose of filing tax returns during however the internal_revenue_service criminal investigation columbia south carolina office discovered that several inmates at the scdc had promoted and prepared false tax returns resulting in more than dollar_figure million in erroneously issued tax refunds during date in response to that discovery the scdc declared blank internal_revenue_service forms to be contraband and began reviewing incoming mail for forms w-2 and on date petitioner filed a complaint in the richland county south carolina court of common pleas seeking to permanently enjoin the scdc from interfering with his receipt of financial statements and tax forms petitioner filed a similar action in the u s district_court district of south carolina columbia division on date whether petitioner may deduct in taxable_year the legal fees he incurred in filing those actions is the only issue remaining in the instant case discussion individuals are allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax sec_212 cash_method taxpayers may deduct expenses when they are actually paid sec_1_446-1 income_tax regs respondent contends that petitioner’s legal expenses are not properly deductible for taxable_year because they were not paid in that year petitioner contends the expenses are 1petitioner did not receive several forms because of the above-mentioned restrictions nonetheless petitioner timely filed hi sec_2001 tax_return based on the limited information he had received respondent determined a dollar_figure deficiency in tax for petitioner’s taxable_year and issued a notice_of_deficiency on date respondent conceded that petitioner was allowed certain deductions for expenses related to rental property petitioner owned respondent did not allow however a deduction for dollar_figure in legal fees associated with petitioner’s lawsuits that were incurred during taxable_year at trial petitioner asked the court to order respondent to provide him with appropriate federal_income_tax forms to allow him to file his tax returns respondent has agreed to provide petitioner with the appropriate forms accordingly we do not address this issue deductible in because they were associated with hi sec_2001 tax_return we agree with respondent petitioner incurred and paid the legal expenses in issue during his taxable_year accordingly petitioner must deduct these expenses in the year paid not in any prior year to reflect the foregoing decision will be entered under rule
